Case 0:19-cv-60095-RS Document 12 Entered on FLSD Docket 02/06/2019 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 19-60095-CIV-WILLIAMS

 ROBBIE BOONE,

           Plaintiff,

 v.

 AUTONATION, INC.,

           Defendant.
                                                     /

      ORDER OF REFERRAL AND NOTICE OF COURT PRACTICE IN ADA CASES

           THIS MATTER is before the Court upon a sua sponte review of the record.

 Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules for the Southern

 District of Florida, all discovery disputes and non-dispositive pretrial motions are

 REFERRED to Magistrate Judge Alicia O. Valle. It is further ORDERED that the Parties

 shall adhere to the Federal Rules of Civil Procedure, the Local Rules for the Southern

 District of Florida, Judge Williams' Court Practices and Procedures, and Judge Valle's

 Discovery Procedures. Judge Williams' Court Practices and Procedures and Judge

 Valle's        Discovery   Procedures      are    available   at    the   Court's    website:

 http://www.flsd.uscourts.gov/content/judge-kathleen-m-williams.

           Additionally, the Court notes that the Complaint alleges violations by the Defendant

 of the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12181 et seq. Accordingly,

 the Court ORDERS the parties to comply with the following requirements.

 A.        Verified Certificate of Counsel Regarding Any Prior Filings under the ADA

           1.      If counsel conducted a search of case filings in the records of the Clerk of

 the United States District Court for the Southern District of Florida to ascertain whether
Case 0:19-cv-60095-RS Document 12 Entered on FLSD Docket 02/06/2019 Page 2 of 6




 the Defendant or the Defendant’s property has ever been sued prior to the filing of this

 suit for any alleged violations of the ADA, counsel shall set forth the results of that search.

 If such a search was not made prior to filing suit, counsel shall conduct a search of the

 records prior to responding to this order and indicate the results of that search;

        2.      If there has been a prior suit of the nature referred to in the above

 paragraph, counsel shall state the present status of that litigation if pending and, if not

 pending, the nature of the disposition (i.e., settlement, dismissal, other);

        3.      If there was such litigation and it was disposed of by settlement, counsel

 shall furnish to the Court specific details of the settlement, including any agreement for

 attorneys’ fees and costs, either known or ascertainable with reasonable inquiry. Copies

 of these documents shall be furnished with the response to this Order. Counsel shall also

 inform the Court whether the Defendant (and/or property owned by the Defendant and

 the subject matter of this suit) has complied with any settlement agreement and, if not,

 what actions Defendant must take to comply with the settlement agreement entered into

 in the prior litigation; and

        4.      If any efforts were taken by the parties to the prior litigation to enforce the

 terms of any settlement agreement entered into in any prior litigation, counsel shall

 describe these efforts. Specifically, counsel should indicate whether the property owner

 made any of the necessary repairs to the property to try to bring it into compliance with

 the ADA, and if not, what efforts the parties in the prior litigation have taken to enforce the

 settlement agreement entered into in that prior litigation.




                                               2
Case 0:19-cv-60095-RS Document 12 Entered on FLSD Docket 02/06/2019 Page 3 of 6




         Plaintiff’s counsel shall file with the Clerk of the Court a verified response to this

 order on or before February 15, 2019.

 B.      Joint Scheduling Report

         It is further ORDERED that WITHIN TWENTY (20) DAYS from the date that the

 last defendant responds to the complaint, the Parties shall file a joint conference report

 and a joint proposed scheduling order, as required by S.D. Fla. Local Rule 16.1(b). As

 part of that filing, the Parties shall complete and submit the attached form proposing

 deadlines.

 C.      Non-Compliance with Order and Rules of Court

         Non-compliance with any provision of this Order, the Federal Rules of Civil

 Procedure, the Local Rules, or this Court’s Practices and Procedures (available at:

 http://www.flsd.uscourts.gov/?page_id=13071), may subject the offending party to

 sanctions, including dismissal of this case. It is the duty of all counsel to take all actions

 necessary to comply with this Order.

         DONE AND ORDERED in chambers in Miami, Florida, this 5th day of February

 2019.




                                               3
Case 0:19-cv-60095-RS Document 12 Entered on FLSD Docket 02/06/2019 Page 4 of 6




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          Case No. XX-XXXXX-CIV-WILLIAMS

 PARTY NAME,

       Plaintiff(s),

 vs.

 PARTY NAME,

      Defendant(s).
 ___________________/

                       SCHEDULE JOINTLY PROPOSED BY THE PARTIES

       THIS MATTER is set for trial for the week of [Month, Day, Year]. The Parties

 propose to adhere to the following schedule:

       [Month, Day, Year]         The Parties shall furnish their initial disclosures
                                  pursuant to Fed. R. Civ. P. 26. The Parties are under
                                  a continuing obligation to furnish supplements within
                                  ten (10) days of receipt or other notice of new or
                                  revised information.


       [Month, Day, Year]         The Parties shall file motions to amend pleadings or
                                  join Parties.


       [Month, Day, Year]         The Plaintiff shall disclose experts, expert witness
                                  summaries and reports, as required by Federal Rule of
                                  Civil Procedure 26(a)(2).


                                            4
Case 0:19-cv-60095-RS Document 12 Entered on FLSD Docket 02/06/2019 Page 5 of 6




       [Month, Day, Year]     The Defendant shall disclose experts, expert witness
                              summaries and reports, as required by Federal Rule of
                              Civil Procedure 26(a)(2).


       [Month, Day, Year]     The Parties shall exchange rebuttal expert witness
                              summaries and reports, as required by Federal Rule of
                              Civil Procedure 26(a)(2).


       [Month, Day, Year]     The Parties shall complete all discovery, including
                              expert discovery.


       [Month, Day, Year]     The Parties shall complete mediation and file a
                              mediation report with the Court.


       [Month, Day, Year]     The Parties shall file all dispositive pre-trial motions

                              and memoranda of law. The Parties shall also file any

                              motions to strike or exclude expert testimony, whether

                              based on Federal Rule of Evidence 702 and Daubert

                              v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

                              (1993), or any another basis.



       [Month, Day, Year]     The Parties shall each file one motion in limine. All
                              motions in limine must be filed at least six (6) weeks
                              before calendar call.




                                       5
Case 0:19-cv-60095-RS Document 12 Entered on FLSD Docket 02/06/2019 Page 6 of 6




       [Month, Day, Year]         The Parties shall file their joint pretrial stipulation,
                                  witness lists, and exhibit lists in accordance with Local
                                  Rule 16.1(d) and (e). The Parties shall also file final
                                  proposed jury instructions or conclusions of law (for
                                  non-jury trials).


       [Month, Day, Year]         The Parties shall submit their deposition designations.


 By:         [Attorney(s) for Plaintiff(s)]             [Attorney(s) for Defendant(s)]




                                              6
